       3:20-cv-02755-MGL      Date Filed 10/08/20    Entry Number 13      Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA


Civil Action 3:20-cv-2755

JOHN DOE,

        Plaintiff,

v.

MARK KEEL, in his official capacity as Chief of South Carolina Law Enforcement
Division,

SOUTH CAROLINA LAW ENFORCEMENT DIVISION (“SLED”),

        Defendants.



                            PLAINTIFF’S LR 26.03 STATEMENT




        JOHN DOE, by and through undersigned counsel, provides the following

responses under Local Rule 26.03:

                             (1.)   Brief Statement of Facts

     Plaintiff challenges Defendants’ implementation of South Carolina’s sex offender

registry. Specifically, this case asks whether the registry statute or the United States

Constitution permits Defendants to list John Doe—a resident of Georgia with no active

registration requirements—on South Carolina’s online sex offender registry.

     South Carolina Law Enforcement Division (“SLED”), under the direction of Chief

Mark Keel, is responsible for implementing and maintaining the South Carolina sex

offender registry. In this capacity, Defendants operate a publicly available online

                                            [1]
     3:20-cv-02755-MGL         Date Filed 10/08/20     Entry Number 13       Page 2 of 5




database that publishes the names, pictures, addresses, and other personal information

of over 8,100 out-of-state individuals. Among them is Plaintiff John Doe.

   In 2010, Doe committed a victim-less sex crime while in a Yahoo chatroom. He was

twenty years old at the time. Since then, Doe has not committed any criminal offenses.

In May of 2015 Doe moved from South Carolina to Georgia. After living in Georgia for

three years, Doe successfully petitioned to deregister as a sex offender there. As of this

date, Doe does not owe a duty to register as a sex offender anywhere in the world.

   Doe contacted Defendants multiple times in hopes of resolving this issue without

litigation. Defendants have refused to remove Doe from their registry, instead taking the

position that once a person is on their registry, they are on the registry “for life.”

   Defendants’ inclusion of Doe on their online sex offender registry continues to

materially injure Doe’s reputation, employment, housing, right to travel, and right to

parent.

                                   (2.)   Fact Witnesses

   John Doe can testify to biographical information about himself, the details of his

underlying conviction, his experience in treatment, and can explain the injuries he has

suffered from Defendants’ conduct.

   Jane Doe—Plaintiff’s wife—can testify to her observations of Plaintiff Doe, his role in

their family, and the impact Defendants’ conduct has had on their family.

   Dr. Thomas Martin can testify to Doe’s sex offender treatment and can testify that

Doe is a very low risk to reoffend.




                                              [2]
     3:20-cv-02755-MGL          Date Filed 10/08/20   Entry Number 13    Page 3 of 5




                                  (3.)   Expert Witnesses

   Dr. Thomas Martin, in addition to being a fact witness, can testify about sex

offender treatment generally, including the differences between offenders, recidivism

rates, and predictions of dangerousness.

   Anticipated Expert, in the field of law enforcement and community safety to explain

that publishing inaccurate information about out-of-state offenders does not aid law

enforcement efforts in South Carolina or otherwise advance the goal of community

safety.

                         (4.)   Summary of Claims and Defenses

   Plaintiff alleges that Defendants’ conduct must be enjoined as an illegal

misapplication of South Carolina’s sex offender registry statute. S.C. Code § 23-3-400,

et seq. First, by publishing the names of non-resident offenders, Defendants exceed the

authority conveyed to them by statute. Second, by failing to impose any restrictions on

the public’s access to the online registry, Defendants violate the statutory mandate to

“establish a secure system to ensure that only authorized persons may gain access to

information gathered.”

   Plaintiff claims that Defendants’ conduct violates his rights to equal protection under

the law and to substantive and procedural due process under the Fourteenth

Amendment. Plaintiff also claims that Defendants—by implementing the registry

scheme in a baldly punitive way—are violating his right to be free from multiple

punishments under the Fifth Amendment. Each of these constitutional claims are

actionable against Defendant Keel in his official capacity under 42 U.S.C. § 1983.


                                             [3]
     3:20-cv-02755-MGL       Date Filed 10/08/20    Entry Number 13     Page 4 of 5




   Finally, Plaintiff alleges that Defendants’ conduct constitutes defamation under

South Carolina law. See Kennedy v. Richland Cty. School Dist. Two, 428 S.C. 98, 114,

833 S.E.2d 414, 423 (Ct. App. 2019) (approving defamation action against state actor

under SCTCA). Plaintiff’s claim is based on Defendants’ inclusion of his personal

information on their online registry, which intentionally conveys knowingly false and

injurious statements about him—namely, that he is a sex offender under South Carolina

law, that he is dangerous to the community, and that his whereabouts are being

monitored by law enforcement. Damages are available for this claim under the South

Carolina Tort Claims Act, S.C. Code § 15-78-10, et seq.

                              (5.)   Discovery Deadlines

   The parties have consented, by joint agreement, to a modified discovery schedule.

           (6.)   Special Circumstances affecting the Scheduling Order

   N/A.

                             (7.)    Additional Information

   N/A.



      Respectfully submitted this 8th day of October, 2020.



                               (signature line on following page)




                                           [4]
3:20-cv-02755-MGL   Date Filed 10/08/20    Entry Number 13          Page 5 of 5




                                          s/ Allen Chaney
                                                ______________
                                          Allen Chaney
                                          (Federal Bar No. 13181)
                                          SOUTH CAROLINA JUSTICE PROJECT
                                          1220 Laurens Road, Ste B
                                          Greenville, SC 29607
                                          Ph. (720) 634-5493
                                          allen@scjusticeproject.org


                                          s/ Susan K. Dunn
                                               ______________
                                          Susan Dunn
                                          (Federal Bar No. 637)
                                          ACLU OF SOUTH CAROLINA
                                          P.O. Box 20998
                                          Charleston, SC 29413
                                          Ph. 843-720-1423
                                          sdunn@aclusc.org


                                          s/ Shirene Hansotia
                                               ______________
                                          Shirene Hansotia
                                          (Federal Bar No. 12558)
                                          ACLU OF SOUTH CAROLINA
                                          P.O. Box 20998
                                          Charleston, SC 29413
                                          Ph. 843-720-1423
                                          shansotia@aclusc.org


                                          Attorneys for Plaintiff




                                 [5]
